              Case 2:20-cv-01724-VCF Document 16 Filed 02/08/21 Page 1 of 5




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   Chantal Jenkins, PASBN 307531
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 977-8931
     Facsimile: (415) 744-0134
 6   E-Mail: Chantal.Jenkins@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                 UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12   JOHN BUCKLEY,                              )
                                                )   Case No.: 2:20-cv-01724-VCF
13                 Plaintiff,                   )
                                                )   MOTION FOR EXTENSION OF TIME TO FILE
14          vs.                                 )   CERTIFIED ADMINISTRATIVE RECORD
                                                )   AND ANSWER; DECLARATIONS OF JEBBY
15   ANDREW SAUL,                               )   RASPUTNIS AND CHRISTIANNE VOEGELE;
     Commissioner of Social Security,           )   [PROPOSED] ORDER
16                                              )
                   Defendant.                   )   (SECOND REQUEST)
17                                              )
18
19

20

21

22

23

24

25

26
               Case 2:20-cv-01724-VCF Document 16 Filed 02/08/21 Page 2 of 5




 1           Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2
     his undersigned attorneys, hereby moves for a 60-day extension of time to file an Answer to Plaintiff’s
 3
     Complaint and the electronic Certified Administrative Record (eCAR), changing the date on which the
 4
     Answer is due from the current due date of February 12, 2021 to March 15, 2021. Counsel for Defendant
 5
     contacted Plaintiff via email on February 5, 2021. Plaintiff objects to this request.
 6

 7           Defendant makes this request in good faith and for good cause, because the eCAR, which must be

 8   filed with the Answer and is necessary to adjudicate the case, is not yet available. The public health
 9   emergency pandemic caused by COVID-19 has significantly impacted operations in the Social Security
10
     Administration’s Office of Appellate Operations (OAO) in Falls Church, Virginia, which is responsible
11
     for producing the eCAR that must be filed with the Answer, per 42 U.S.C. §§ 405(g) and (h). Prior to the
12
     COVID-19 pandemic, to safeguard Personally Identifiable Information (PII), all hearing recordings,
13

14   which are part of the administrative record, were downloaded onto compact discs and encrypted. OAO

15   securely routed the encrypted discs to a private contractor through a daily pickup and delivery service at

16   the Official Duty Station (ODS) in Falls Church, Virginia. The private contractor would transcribe the
17   hearing recording and send the paper copy of the hearing transcript back to OAO. OAO personnel would
18
     then scan the hearing transcript into the electronic record or place the hearing transcript in the paper case
19
     file. Thereafter, OAO personnel would assemble the administrative record in a prescribed order. After
20
     the advent of COVID-19, the Agency has taken a number of concrete steps to transition its years-old in
21

22   person CAR preparation process to a fully virtual one.

23           As detailed in the attached declarations from Jebby Rasputnis, Executive Director of the OAO,

24   and Christianne Voegele, Chief of the Court Case Preparation and Review Branch 1, and Acting Chief of
25
     the Court Case Preparation and Review Branch 3, of OAO, OAO has been actively pursuing mitigation
26
     efforts to allow the remote preparation of administrative records to ensure a continuity of operations. For


     Mot. for Ext (Second Request); Buckley v. Saul, No. 2:20-cv-01724-VCF                                1
               Case 2:20-cv-01724-VCF Document 16 Filed 02/08/21 Page 3 of 5




 1   cases in which the private contractors were already in possession of hearing recordings for transcription,
 2
     with the assistance of the Office of Acquisitions and Grants (OAG), OAO received approval to receive
 3
     these transcripts from the private contractors via secured email, e.g., using password protection and
 4
     redacted Social Security Numbers. In April 2020, OAO began receiving such hearing transcripts from
 5
     private contractors via secured email.
 6

 7           For cases in which OAO had not yet submitted recordings to the private contractors before March

 8   16, 2020, OAO has been pursuing all available options to obtain transcriptions for these cases. In May
 9   2020, OAO began encrypting hearing recordings and securely emailing them to the contractors for
10
     transcription. Through the month of May, OAO and the contractors worked to resolve technical issues
11
     that arose, particularly with large files.
12
             As indicated by the Rasputnis declaration, the Commissioner must navigate and overcome five
13

14   simultaneous challenges as it transitions the preparation of eCARs from an in-person process to a

15   completely virtual one:

16           1. Obtaining the appropriate technology, subject to Federal purchasing rules;
17           2. Retraining staff on the new procedures and new technology, which differ quite dramatically
18
     from the old ones;
19
             3. Adhering to the Federal government protections for personally identifiable information (PII);
20
             4. Working with outside vendors for transcription services, including obtaining a new vendor
21

22   subject to Federal contracting rules; and

23           5. Completing security clearance processes for any new employees and any employees of new

24   vendors before allowing access to PII and other sensitive information of the vendors. While the agency
25
     has worked hard to overcome challenges related to this transition, the agency estimates that it is
26



     Mot. for Ext (Second Request); Buckley v. Saul, No. 2:20-cv-01724-VCF                                2
               Case 2:20-cv-01724-VCF Document 16 Filed 02/08/21 Page 4 of 5




 1   producing CARs at approximately one-third of the level of production pre-COVID, with the hopes of
 2
     increasing that rate over the next several weeks.
 3
             In this case, given the volume of pending cases, Defendant requests an additional 60-day
 4
     extension in which to respond to the Complaint.
 5
             Accordingly, Defendant requests an extension of 60 days in which to file the Answer, changing
 6

 7   the date on which the Answer is due from the current due date of February 12, 2021, to the new due date

 8   of March 15, 2021.
 9

10
             Dated: February 8, 2021                           Respectfully submitted,
11

12                                                             NICHOLAS A. TRUTANICH
                                                               United States Attorney
13
                                                               /s/ Chantal R. Jenkins
14                                                             Chantal R. Jenkins
                                                               Special Assistant United States Attorney
15

16

17                                                             IT IS SO ORDERED:
18
19                                                             UNITED STATES MAGISTRATE JUDGE
                                                                         2-8-2021
20                                                             DATED: ___________________________

21

22

23

24

25

26



     Mot. for Ext (Second Request); Buckley v. Saul, No. 2:20-cv-01724-VCF                                3
               Case 2:20-cv-01724-VCF Document 16
                                               15 Filed 02/08/21 Page 5 of 5




 1                                        CERTIFICATE OF SERVICE
 2
            I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of MOTION FOR EXTENSION
 5
     OF TIME TO FILE CERTIFIED ADMINISTRATIVE RECORD AND ANSWER;
 6
     DECLARATIONS OF JEBBY RASPUTNIS AND CHRISTIANNE VOEGELE; [PROPOSED]
 7   ORDER; on the following parties through regular U.S. mail:
 8
            John Buckley
 9          9501 Canyon Hollow Avenue
            Las Vegas, NV 89149
10

11
     I declare under penalty of perjury that the foregoing is true and correct.
12

13          Dated: February 8, 2021

14
                                                           /s/ Chantal R. Jenkins
15                                                         CHANTAL R. JENKINS
                                                           Special Assistant United States Attorney
16

17

18
19

20

21

22

23

24

25

26
